Citation Nr: 0739877	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, and, if so, 
whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1994.  
He died in March 1996.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Montgomery, Alabama, that determined that the claim 
for service connection for the cause of the veteran's death 
remained denied because new and material evidence had not 
been received.  

A review of the evidence of record reveals that in a decision 
dated in July 1999, the Board determined that there was no 
medical evidence showing that the pulmonary embolus that 
caused the veteran's death or the metastatic adenocarcinoma 
that contributed to his death, developed during service or 
within one year of separation from service or was in any way 
related to service.  It was further indicated that the 
veteran did not die of a service-connected disability, or 
have a total disability permanent in nature resulting from 
his service-connected disorder, or die while a disability so 
evaluated was in existence.  

The appellant attempted to reopen the claim in April 2002.  
She submitted some evidence that was duplicative of evidence 
previously considered, as well as lay statements from two 
individuals.  By rating decision dated in November 2002 she 
was informed that the evidence submitted did not constitute 
new and material evidence because it essentially duplicated 
evidence which was previously considered and was merely 
cumulative or redundant.  She was informed of the denial 
action by communication dated that same month.  

The current claim to reopen was received in March 2003.  


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the 
appellant's claim to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  In March 2003, the RO received the appellant's reopened 
claim of service connection for the cause of the veteran's 
death.  

3.  Evidence received with the reopened claim bears directly 
and substantially on the specific matter under consideration, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating a claim.  

4.  The veteran's death is reasonably related to his many 
years of active service.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence added to the record since the November 2002 
rating decision is new and material, and the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are reasonably met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of the claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not for application.  Id., at 1365.  


Pertinent Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented and 
secured with respect to the claim.

Under the applicable regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final developed claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might be 
enough to convince the Board to grant the claim.  

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The pertinent evidence of record at the time of the Board 
decision in 1999 included the veteran's service medical 
records.  They did not show treatment for or diagnosis of 
pulmonary embolism or cancer.  In 1992, the veteran 
complained that his food was getting stuck, and he also had 
symptoms such as heartburn.  He was given a diagnosis of GERD 
and esophageal spasms.  An upper gastrointestinal series and 
barium swallow conducted in July 1992 showed no abnormality 
involving the esophagus, hiatal hernia, or ulcer disease.  In 
September 1992, he was seen for a complaint of a six-month 
history of dysphagia and a 15-year history of heartburn and 
reflux.  He was given a diagnosis of dysphagia.  
Possibilities included peptic stricture, dysmotility, and 
tumor.  The examiner opined that it was most likely peptic 
stricture due to the veteran's reflux history.  Additional 
records included an esophagogastroduodenoscopy in September 
1992 that showed peptic stricture at the gastroesophageal 
junction and GERD.  A report of an outpatient visit in 
October 1992 revealed the veteran had had marked improvement 
and symptoms.  At the time of the retirement examination in 
1993, notation was made that esophageal stricture had been 
diagnosed in 1992.  Notation was also made that the veteran 
had smoked one pack of cigarettes a day and had previously 
used chewing tobacco.  

During the veteran's terminal hospitalization in March 1996, 
he was reported as having a history of deep venous thrombosis 
of the left lower extremity and recurrent pulmonary emboli 
despite treatment.  A large right supraclavicular lymph node 
was excised, but he thereafter expired.  After death, a 
pathology report reflected that the lymph node showed 
extensive infiltration by mucinous secreting adenocarcinoma 
that had metastasized.  The possible primary site for the 
cancer included the lungs, the stomach, the pancreas, and the 
colon.  It was noted that the veteran had long history of 
ulcer-like symptoms for which he took Tums.  It was further 
indicated the possibility of a previously unrecognized 
stomach cancer existed.  However, notation was made that the 
chest X-ray studies showed extensive infiltrates in both 
lungs, and the possibility of lung cancer also existed.  An 
autopsy was not performed.  

At the time of the rating decision in November 2002, the 
appellant submitted reprints from an Internet information 
site with regard to adenocarcinoma.  She also submitted 
statements from two individuals who recalled that the veteran 
told them of problems he had had with heartburn and 
swallowing food.  

Evidence presented and secured since the 2002 rating decision 
includes a March 2003 statement from a private physician 
reflecting his opinion that, after review of the claims 
folder, the veteran "probably" had an early cancer when he 
had an endoscopic procedure done in September 1992 that 
showed peptic ulceration of the esophagus.  He stated that 
the veteran had advanced disease of the esophagus which 
resulted in the development of his cancer.  He further noted 
that in November 1995, the veteran continued to have pain and 
swelling of the left foot and leg and this was indicative of 
worsening deep venous thrombosis "which is associated with 
gastroesophageal cancer."  He further opined that the severe 
gastroesophageal reflux disease "caused the esophagogastric 
carcinoma and the cancer caused the blood clots and pulmonary 
embolus which caused the death. . ." of the veteran.  

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the RO issued its 
final November 2002 rating decision.  The Board also finds 
that the recently submitted evidence is material in that it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303; 
Hodge, supra.  New and material evidence having been 
received, the claim of service connection for the cause of 
the veteran's death is reopened.

In view of the foregoing, the appellant is entitled to have 
her claim considered on a de novo basis.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  
Essentially, the evidence must show that a service-connected 
disability was either the principal cause or a contributing 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2007).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  

In July 2007, the Board sought opinions from a 
gastrointestinal oncologist and a peripheral vascular 
specialist.  Each was asked to review the record.  The 
oncologist was asked whether it was possible to identify the 
primary site of a poorly differentiated, mucinous-secreting 
adenocarcinoma which metastasized to the veteran's right 
supraclavicular lymph node.  He or she was asked that if the 
response was affirmative, he or she was to identify the site 
of origin and provide an explanation for any conclusion.  If 
the response was negative, he or she was to provide an 
explanation for their conclusion.  The specialist was also 
asked whether it was possible to determine, with an 
acceptable degree of medical certainty, the time of critical 
onset of the adenocarcinoma which was clinically manifest by 
metastatic spread to the veteran's right supraclavicular 
lymph glands, and possibly, to his inguinal lymph glands.  He 
or she was also asked to provide the basis for the response, 
including medical evidence for the theory that the veteran's 
metastatic adenocarcinoma had an "esophagogastric" origin 
which had a cause-and-effect relationship with his 
gastroesophageal reflux disease.  He or she was asked whether 
it was at least as likely as not that the veteran's fatal 
pulmonary emboli arose from his left deep vein thrombosis 
(DVT), a disorder which was causally related to his 
metastatic adenocarcinoma.  

The peripheral vascular specialist was asked to opine when 
the clinical onset of the DVT which affected the veteran's 
left lower extremity might have been.  He or she was asked to 
address a theory that the veteran had problems with his left 
leg indicative of DVT at the time of the service retirement 
examination in December 1993.  He or she was also asked to 
opine as to whether it was at least as likely as not that the 
veteran's fatal pulmonary emboli arose from his left DVT, a 
disorder which was causally related to his metastatic 
adenocarcinoma.

In August 2007, the chief of the vascular surgery unit at a 
state university and a VA medical center indicated that he 
had reviewed the entire file.  With regard to the 
aforementioned questions, he responded that:  

First, the natural history of terminal 
metastatic carcinoma suggests a long 
period of development greatly exceeding 
the two years since the time of the 
discharge from the service.  He clearly 
had suspicious symptoms while still in 
the service although a diagnosis of 
malignancy was never made.  Second, it is 
entirely probable despite the lack of 
documentation that this man had lower 
extremity arterial and/or venous disease 
at the time of discharge, which was never 
properly diagnosed or treated.  He 
expressed suspicious symptoms of vascular 
disease over a long period of time and 
was noted to have a 'long history' of 
venous disease in the records of his 
final hospitalization.  Third, it is 
certainly more likely than not, that the 
fatal pulmonary thromboembolism arose as 
a consequence of his preexisting venous 
disease and a hypercoagulable state 
caused by his metastatic cancer.  I 
further note that he had the Heparin-
induced Thrombocytopenia (HIT) syndrome, 
which produces a low blood platelet count 
from antibodies sensitized by prior 
exposure to heparin.  This suggests to me 
that he may have had heparin 
anticoagulation treatment in the past for 
venous disease, which is also not 
documented in these records.

In an undated statement received in August 2007, the 
oncologist provided the following response:  

(a) After reviewing all the information 
provided, I feel that the most likely 
primary site of this patient's metastatic 
mucinous adenocarcinoma would be the 
foregut and more exact in the area of the 
esophagogastric junction (EGJ).  The 
reason for picking this site is the 
patient had classic symptoms and findings 
for this disease process.  He had long-
term symptoms of esophageal reflux and 
had taken multiple medications both over 
the counter and prescribed.  In September 
1992, the patient underwent an EGD, and 
it was described as recorded in the 
chart.  There was a stricture which was 
dilated and esophageal erosions.  With 
that description of the esophagus, there 
was no definite way to say that there was 
no Barrett's epithelium without doing 
endoscopic biopsies.  Based on present-
time medical guidelines, biopsies should 
have been done at that time or 6 to 8 
weeks later when they could have checked 
the healing and obtained mucosal 
biopsies.  This is the only accurate way 
to define if the patient had Barrett's 
epithelium.  The barium swallow and UGI 
are of very little clinical significance 
because it was a single contrast study 
which can miss lesions frequently.  

After the EGD was completed, the patient 
did have short-term improvement in his 
symptoms as would be expected.  Later, he 
again began having increasing symptoms, 
but because of his stoic personality he 
pushed forward.  I make this judgment and 
statement based on the statement of the 
testimony of the patient's wife, friends 
and review of his military records.  It 
is also of note that he became anemic 
quite abruptly after being hospitalized 
and placed on anticoagulants.  This could 
have been secondary to blood loss from a 
GI source.  In addition, the CT scan did 
not confirm, but the liver function 
studies done on this patient during his 
last hospitalization were quite 
consistent with metastatic disease to the 
liver.  Therefore, based on my review of 
these records and my medical knowledge as 
a board-certified internist and board-
certified gastroenterologist, it is my 
medical opinion that it is more likely 
than not that this patient suffered from 
an adenocarcinoma arising in the area of 
the EGJ which started while he was on 
active duty in the military and led to 
his death from pulmonary emboli caused by 
DVT just 23 months after his retirement.  
The symptoms that this patient had, the 
medical evaluation he was afforded by his 
doctors in 1992, and his long-term 
progressive course and unfortunate 
outcome all lead me to this decision and 
medical opinion.

(b) It is possible to say with a high 
degree of medical certainty that this 
patient's condition manifest itself well 
before he left the military in April 
1994.  This gentleman had classic long-
term symptoms of heartburn.  Then in 1992 
he developed much more serious symptoms 
of solid food dysphagia.  This led to him 
undergoing an EGD which was definitely 
abnormal.  This procedure described a 
stricture and erosive esophagitis.  No 
biopsies were taken so it is not possible 
to say with certainty what stage his 
disease was at that time.  Post procedure 
he had improvement as would be expected, 
but then his symptoms returned and 
progressively got worse.  This goes well 
with the progression of his disease.  

(c) It is very easy to say that in my 
medical opinion that it is at least as 
likely as not that this man's fatal 
pulmonary emboli arose from his left leg 
deep vein thrombosis (DVT), a disorder 
which was causally related to his 
metastatic mucinous adenocarcinoma more 
likely than not arising from the foregut 
of this patient.  

The Board finds the opinion of the gastrointestinal 
oncologist to be highly probative.  The examiner viewed the 
entire claims file.  He referred to specific items of 
evidence in the veteran's service medical records and 
thereafter.  Based on his review of the records and his 
medical knowledge as a board-certified internist and board-
certified gastroenterologist, it was more likely than not 
that the veteran's adenocarcinoma started while he was on 
active duty and has led to his death from pulmonary emboli 
caused by DVT less than two years after retirement from many 
years of active service.  He found it "very easy to say" that 
it was at least as likely as not that the veteran's fatal 
pulmonary emboli arose from his left leg deep vein 
thrombosis, a disorder which he found was causally related to 
the veteran's metastatic adenocarcinoma more likely than not 
arising from his foregut.  The Board finds that a stronger 
medical opinion could not be expressed.  The peripheral 
vascular specialist was somewhat more equivocal, but even he 
indicated that it was "entirely probable" despite the lack of 
documentation that the veteran had lower extremity arterial 
and/or venous disease at the time of discharge from service.  

The statements from the specialists essentially support the 
opinion of the private physician in March 2003 that the 
veteran more likely than not had cancer of the 
esophagogastric junction of the gastrointestinal tract when 
ulcerations were noted on upper endoscopy in September 1992.  
That physician expressed the opinion, based on reference to 
medical authority, that the severe gastroesophageal reflux 
disease caused the veteran's esophagogastric carcinoma and 
the cancer caused the blood clots and pulmonary embolus which 
brought about the death of the veteran of more than 20 years 
of active service.

The Board finds these medical opinions highly probative and 
persuasive and finds no reason to dispute them.  Accordingly, 
service connection for the cause of the veteran's death is in 
order.  


ORDER

New and material evidence has been received and the claim is 
reopened.  Service connection for the cause of the veteran's 
death is granted.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


